DETAILED ACTION
Amendments submitted on April 21, 2022 for Application No. 17/111342 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed April 21, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 8, Applicant responds to the Double Patenting rejection by stating that they “will consider filing a terminal disclaimer upon the indication of otherwise allowable subject matter”.
The Examiner acknowledges this; however, the Double Patenting rejection still stands as shown below.

II)	On pages 8-16, Applicant argues that the cited prior art does not teach the claims as currently amended.
Applicant’s arguments are considered moot based on the new grounds of rejection as set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847. Therefore, claims 31-60 of the instant application are anticipated by claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847. Additionally, all of the cases are drawn towards social network systems to allow for the sharing of content between users.
Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/111284 (reference application) and claims 31-60 of copending Application No. 17/111368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn towards social network systems to allow for the sharing of content between users.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 31-32, 36, 39, 41, 44-51, and 53-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri (US 2006/0008256) in view of Bliss (US 2005/0044552).

As per claim 31, Khedouri discloses A software application embodied on a non-transitory storage medium for a mobile device that enables digital content to be downloaded and accessed on the mobile device (Khedouri, abstract and paragraph 13 and Figures 8-10, teaches a portable wireless device that allows a user to download and play music.), the software application operable to perform operations comprising: 
(i) enabling an end-user to browse for the digital content on a remote server using a wireless network (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching and browsing for music content. As shown in Figure 10 and paragraph 94, the music is stored remotely and can be played on demand if the device has a network connection or can be queued to be downloaded later when a network connection is available. Khedouri, Figure 11, also teaches a search button to allow a user to search for music. Additionally, Khedouri, abstract and paragraphs 3, 13-14, and 94, teaches using a WiFi network or being connected to a local base station.);
…
(iii) sending a request associated with the digital media to the remote server (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist i.e. requesting data related to an artist or media of an artist and the user is given information/metadata related to that artist and their songs. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content and playlists with other users. This allows users to browse and search through playlists of other users including requesting information about the songs on the playlists from the server.); and
(iv) in response to sending the request, receiving, at the software application, metadata from the remote server, wherein the metadata defines attributes of the digital media and the metadata is received from the remote server separately from the digital media associated with the metadata (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc… The user is then given the option to get the song or album now. As the metadata is displayed prior to the user selecting the button “get song now”, the metadata is considered to be separate from the media/song as the media/song is not currently stored on the device. Khedouri, paragraph 94, teaches that when the user selects the button “get song now” that the song will play on demand if the device has a network connection. Otherwise, the song will be retrieved at a later time when a network connection is available. This additionally shows that the metadata and media are stored/received separately as the device can display the metadata before downloading the song itself.)
However, Khedouri does not specifically teach “(ii) using a multithreaded architecture comprising a first thread associated with at least a user interface of the software application and a second thread associated with at least network operations of the software application executing on the mobile device”.
Bliss discloses (ii) using a multithreaded architecture comprising a first thread associated with at least a user interface of the software application and a second thread associated with at least network operations of the software application executing on the mobile device (Bliss, paragraph 20, recites “The system 10 includes two threads, namely, an interface thread 12 and an engine thread 14. The interface thread 12 is operable to process user interface activity, such as window messages, dialogs, menus, commands, etc. The engine thread 14 performs engine operations, such as providing instructions and retrieving data to and from the associated application engine.” Bliss, paragraph 51, also recites that “distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network” (implying tasks are done with threads involving network operations). Therefore, Bliss teaches that it is obvious to use multiple threads to perform multiple activities such as user interface and network operations.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Bliss with the teachings of Khedouri. Khedouri teaches a music sharing social network. Bliss teaches using multiple threads to perform different features such as a user interface thread and a network operations thread. Therefore, it would have been obvious to incorporate the teachings of Bliss into the music sharing social network of Khedouri for the purpose of increasing the speed of the system by using separate threads to perform different actions at the same time to preserve “responsiveness” (See Bliss, paragraph 25, that recites “in order to preserve interface responsiveness … the interface thread 12 is not required to wait on the engine thread 14, as that could cause a delay”).

As per claim 32, Khedouri in view of Bliss discloses The software application of claim 31, wherein the metadata further comprises a first link to the digital media in a first container format and a second link to the digital media in a second container format (Khedouri, Figure 10 and paragraph 94, teaches downloading the song individually or as an entire album (e.g. different containers) using different links.)

As per claim 36, Khedouri in view of Bliss discloses The software application of claim 31, wherein the operations further comprise: streaming the digital media from the remote server (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, paragraph 94, teaches that when the user selects the button “get song now” that the song will play on demand (e.g. streaming) if the device has a network connection.)

As per claim 39, Khedouri in view of Bliss discloses The software application of claim 31, wherein the request associated with the digital media is a request for the metadata associated with the digital media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist i.e. requesting data related to an artist or media of an artist and the user is given information/metadata related to that artist and their songs.)

As per claim 41, Khedouri in view of Bliss discloses The software application of claim 39, wherein the operations further comprise: generating a registration request to create a user account associated with the end-user (Khedouri, paragraphs 14, 60, 69, 85, 88, and 138, teaches each user having a user ID or name. Khedouri, paragraph 88, specifically recites that users “can develop “public” digital profiles including their photo, first name, favorite music, and hobbies etc.”.) 

As per claim 44, Khedouri in view of Bliss discloses The software application of claim 31, wherein the information defined by the metadata is track information associated with an audio track of the digital media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…) 

As per claim 45, Khedouri in view of Bliss discloses The software application of claim 44, wherein the track information comprises one or more of an artist name, a song name, or an album title associated with the digital media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)  

As per claim 46, Khedouri in view of Bliss discloses The software application of claim 31, wherein the digital media is at least a portion of a music track (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files.) 

As per claim 47, Khedouri in view of Bliss discloses The software application of claim 31, wherein the digital media is at least a portion of a video track (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files.) 

As per claim 48, Khedouri in view of Bliss discloses the software application of claim 31, wherein the digital content is protected from unauthorized access by the remote server (Khedouri, paragraph 73, recites “Users preferably have the option to turn privacy on or off in order to disable other users from seeing their audio and/or video files and from obtaining copies from the player device”.)
	
As per claim 49, Khedouri in view of Bliss discloses the software application of claim 31, wherein the operations further comprise generating a multiple resource request to be sent to the remote server comprising: a first indication associated with a first resource of the software application; and a second indication associated with a second resource of the software application (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download multiple songs (e.g. multiple resources/songs are requested). Khedouri, paragraphs 19, 23-23, and 41, also teaches requesting multiple songs such as an entire playlist and downloading all of the requested songs.)

As per claim 50, Khedouri in view of Bliss discloses The software application of claim 49, wherein the operations further comprise receiving, in response to the multiple resource request: a first acknowledgement message from the remote server associated with the first indication; and a second acknowledgement message from the remote server associated with the second indication (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download multiple songs (e.g. multiple resources/songs are requested). Khedouri, paragraphs 19, 23-23, and 41, also teaches requesting multiple songs such as an entire playlist and downloading all of the requested songs. When the songs are downloaded/played that is considered as an acknowledgement.)

As per claim 51, Khedouri in view of Bliss discloses The software application of claim 31, wherein the operations further comprise: providing, to the remote server, an indication associated with a screen shown by the software application (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. This shows various screens of the software application where the user can press buttons to send indications to the remote server to do various things such as search for a song or download an album.)  

As per claim 53, Khedouri in view of Bliss discloses The software application of claim 31, wherein the second thread is further associated with media operations (Bliss, paragraph 20, recites “The system 10 includes two threads, namely, an interface thread 12 and an engine thread 14. The interface thread 12 is operable to process user interface activity, such as window messages, dialogs, menus, commands, etc. The engine thread 14 performs engine operations, such as providing instructions and retrieving data to and from the associated application engine.” Bliss, paragraph 51, also recites that “distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network” (implying tasks are done with threads involving network operations). As the engine thread is used to send data to and from an application as well as network operation, it would have been obvious for the engine thread to have been used in the system of Khedouri to download music from the network and playing the music.)

As per claim 54, Khedouri in view of Bliss discloses The software application of claim 31, wherein the operations further comprise: sending a request to filter digital media of the remote server by genre; and receiving, from the remote server, a result set relating to digital media associated with the genre (Khedouri, paragraphs 19, 41, 63, 69, 75, 93, and 96, teaches that a user can search or sort search results by genre.)  

As per claim 55, Khedouri in view of Bliss discloses The software application of claim 31, wherein the software application is further operable to perform operations comprising: providing for display on the mobile device the user interface comprising two or more user-selectable sections, the two or more user-selectable sections comprising a search interface5U.S. Patent Application Serial No. 17/111,342Amendment dated April 21, 2022 Reply to Office Action of February 3, 2022section with a selectable element operable to receive a search parameter and a home interface section for displaying the information associated with the digital media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc… This shows multiple display screens such as a search screen, an artist screen, and a song information screen. Khedouri, Figures 11-17, also teaches various UI screens and buttons such as a “home” button.)  

As per claim 56, Khedouri in view of Bliss discloses The software application of claim 55, wherein the search interface section comprises a search element operable to receive a keyword query for one or more of: a user, an artist, and a song (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)  

As per claim 57, Khedouri in view of Bliss discloses The software application of claim 55, wherein the search interface section further comprises a filter element operable to filter the digital media by genre (Khedouri, paragraphs 19, 41, 63, 69, 75, 93, and 96, teaches that a user can search or sort search results by genre.)

As per claim 58, Khedouri in view of Bliss discloses The software application of claim 55, wherein the user interface further comprises an inbox that displays a message to the end-user (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.”)  

As per claim 59, Khedouri in view of Bliss discloses The software application of claim 55, wherein the software application is further operable to perform operations comprising: providing a message interface, the message interface operable to send a message from the end-user to the one or more users of the software application (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface.) 

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri in view of Bliss and further in view of Forest (US 2004/0210538).

As per claim 33, Khedouri in view of Bliss discloses The software application of claim 32, wherein the first container format is … (Khedouri, paragraphs 5, 6, 8, 19, 82, and 127, teaches various formats such as mp3.)
However, Khedouri in view of Bliss does not specifically teach wherein the first container format is "m4a".  
Forest discloses wherein the first container format is "m4a" (Forest, paragraph 43, teaches using various formats such as the m4a format.) 
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Forest with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that uses an audio/video player that can store and play music and videos in various different formats such as the mp3 format. Forest specifically teaches using the m4a format. Therefore, it would have been obvious to have used the m4a format (of Forest) in the audio/video player (of Khedouri) as this would have been a simple substitution of one known audio format for another to yield the predictable results of storing and playing audio files.

As per claim 34, Khedouri in view of Bliss discloses The software application of claim 32, wherein the first container format is … (Khedouri, paragraphs 5, 6, 8, 19, 82, and 127, teaches various formats such as mp3.)
However, Khedouri in view of Bliss does not specifically teach wherein the second container format is "mp4" or "m4v". 2U.S. Patent Application Serial No. 17/111,342 
Forest discloses wherein the first container format is “mp4” or "m4v" (Forest, paragraph 43, teaches using various formats such as the mp4 format.) 
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Forest with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that uses an audio/video player that can store and play music and videos in various different formats such as the mp3 format. Forest specifically teaches using the mp4 format for video files. Therefore, it would have been obvious to have used the mp4 format (of Forest) in the audio/video player (of Khedouri) as this would have been a simple substitution of one known video format for another to yield the predictable results of storing and playing video files.
Amendment dated April 21, 2022 Reply to Office Action of February 3, 2022 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri in view of Bliss and further in view of Albanese (US 8180904).

As per claim 35, Khedouri in view of Bliss discloses The software application of claim 32.
However, Khedouri in view of Bliss does not specifically disclose wherein the digital media in the first container format has a higher bitrate than the digital media in the second container format
Albanese discloses wherein the digital media in the first container format has a higher bitrate than the digital media in the second container format (Albanese, col. 6 line 35-col. 7 line 4, teaches transmitting media in various different bitrates depending on the speed of the network connection.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Albanese with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that uses an audio/video player that can store and play content as well as streaming the content based on the network connection. Albanese teaches using various different bitrates depending on the network connection. Therefore, it would have been obvious to have streamed or downloaded the content in various different bitrates depending on the network connection and user preference to allow for higher quality content or faster download speeds.

Claim 37-38 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri in view of Bliss and further in view of Abrams (US 2005/0021750).

As per claim 37, Khedouri in view of Bliss discloses The software application of claim 31, wherein the operations further comprise: [viewing] information relating to a user profile associated with the digital media (Khedouri, paragraphs 69, 88, and 90, teaches viewing another user’s profile. Khedouri, paragraph 14, also teaches that users have user IDs and user names.)
However, Khedouri in view of Bliss does not specifically disclose sending a request for information relating to a user profile associated with the digital media 
Abrams discloses sending a request for information relating to a user profile associated with the digital media (Abrams, paragraph 30, 41, 93-95, 103, teaches allowing a user to search through other user’s profiles using various search parameters such as user ID.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Abrams with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that allows user to view the profiles of other users. However, Khedouri is not specific on allowing a user to search/request for a profile of a specific user. Abrams teaches a social network that allows user to search for other users by using various search parameters such as user ID. Therefore, as Khedouri allows for the viewing of another user’s profile, it would have been obvious to have allowed for the searching for a profile of a specific user (as taught by Abrams) for the purpose of giving the user the flexibility to allow for searching for specific people such as friends and relatives based on search parameters such as user ID, user name, etc…

As per claim 38, Khedouri in view of Bliss and Abrams discloses The software application of claim 37, wherein the request for information relating to the user profile comprises an identifier that is based at least in part on the request for the user profile (Abrams, paragraph 30, 41, 93-95, 103, teaches allowing a user to search through other user’s profiles using various search parameters such as user ID.)

As per claim 42, Khedouri in view of Bliss discloses the software application of claim 41, wherein the request for the metadata associated with the digital media … (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist i.e. requesting data related to an artist or media of an artist and the user is given information/metadata related to that artist and their songs.)
However, Khedouri in view of Bliss does not specifically disclose wherein the request for the metadata associated with the digital media comprises a globally unique identifier and the registration request does not include the globally unique identifier.
Abrams discloses wherein the request for the metadata associated with the digital media comprises a globally unique identifier and the registration request does not include the globally unique identifier (Abrams, paragraph 30, 41, 93-95, 103, teaches allowing a user to search through other user’s profiles using various search parameters such as user ID. Abrams, Figure 3a, also teaches the registration screen and it does not require the user to input a user ID. It is well-known and expected in the art for a user identifier to be generated by the system and not input by the user.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Abrams with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that allows user to view the profiles of other users. However, Khedouri is not specific on allowing a user to search/request for a profile of a specific user. Abrams teaches a social network that allows user to search for other users by using various search parameters such as user ID. Therefore, as Khedouri allows for the viewing of another user’s profile, it would have been obvious to have allowed for the searching for a profile of a specific user (as taught by Abrams) for the purpose of giving the user the flexibility to allow for searching for specific people such as friends and relatives based on search parameters such as user ID, user name, etc…

As per claim 43, Khedouri in view of Bliss and Abrams discloses The software application of claim 42, wherein the globally unique identifier grants access to the remote server (Abrams, paragraph 30, 41, 93-95, 103, teaches allowing a user to search through other user’s profiles using various search parameters such as user ID. Therefore, the users are granted access to view other user’s profiles based on searching other user’s IDs. Abrams, paragraphs 33, 35, 64, and 91-92, also teaches users having usernames and passwords to access the social network. Khedouri, paragraph 106, also teaches logging in using a user ID and password.)

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri in view of Bliss in view of Wesinger (US 2006/0265336) and further in view of Hiller (US 2003/0159135).
As per claim 40, Khedouri in view of Bliss discloses The software application of claim 39, wherein the request for the metadata … (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist i.e. requesting data related to an artist or media of an artist and the user is given information/metadata related to that artist and their songs.)
However, Khedouri in view of Bliss does not specifically disclose wherein the request for the metadata comprises a client name and a version number associated with a set of capabilities of the software application, wherein the version number comprises a major version number and a minor version number.
Wesinger discloses wherein the request … comprises a client name and a version number associated with a set of capabilities of the software application (Wesinger, paragraph 51, recites “The request message may contain information such as the application name, the application version number, a date/time stamp, the name of a license server 110 (if several license servers are maintained by the software provider), and a hardware identifier, such as the IP address of the computer.” Also see Wesinger paragraphs 51-55.) 
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Wesinger with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that uses an audio/video player to request and play content. Wesinger teaches that content requests include information such as the requesting application name, version number, and license information. Therefore, it would have been obvious for the audio/video player (of Khedouri) to send information such as the application name, version number, and license information when requesting content in order to ensure that the player is up to date and authorized to access the requested content. 
However, Khedouri in view of Bliss and Wesinger does not specifically teach wherein the version number comprises a major version number and a minor version number.
Hiller discloses wherein the version number comprises a major version number and a minor version number (Hiller, paragraphs 35 and 42, teaches that a version number can be made up of a major and minor version number. For example, version 1.2 is major version 1 and minor version 2.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Hiller with the teachings of Khedouri in view of Bliss and Wesinger. Khedouri in view of Bliss and Wesinger teaches transmitting a software version number to request content. Hiller teaches that it is well-known in the art that a version number can be made up of a major and minor version number. Therefore, it would have been obvious for the version number (of Khedouri in view of Bliss and Wesinger) to be a version number comprising a major version number and a minor version number (as in Hiller) as this would have been a simple substitution of one know form of a version number for another to yield the predictable results of transmitting a version number to request content. Additionally, it would have been obvious to incorporate into the combination of Khedouri in view of Bliss and Wesinger a specific type of version number, such as the major and minor version number of Hiller, as Khedouri in view of Bliss and Wesinger transmits a version number in general and can be varied to include the specific type of version number.

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri in view of Bliss and further in view of Wesinger.
As per claim 52, Khedouri in view of Bliss discloses The software application of claim 31.
However, Khedouri in view of Bliss does not specifically teach generating an indication to be sent to the remote server comprising timing data according to a local time of the mobile device.
Wesinger discloses generating an indication to be sent to the remote server comprising timing data according to a local time of the mobile device (Wesinger, Para. 0051, The request message may contain information such as the application name, the application version number, a date/time stamp, the name of a license server 110 (if several license servers are maintained by the software provider), and a hardware identifier, such as the IP address of the computer. Also see Wesinger paragraphs 51-55.) 
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Wesinger with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a music sharing social network that uses an audio/video player to request and play content. Wesinger teaches that content requests include information such as the requesting application name, version number, license information, and time information. Therefore, it would have been obvious for the audio/video player (of Khedouri) to send information such as the application name, version number, license information, and time information when requesting content in order to ensure that the player is up to date and authorized to access the requested content for the current time period (See Wesinger paragraphs 9-10 and 55). 

Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedouri in view of Bliss and further in view of Walters (US 2001/0052019).

As per claim 60, Khedouri in view of Bliss discloses the software application of claim 59 … Additionally, Khedouri, Figure 6 and abstract, and paragraphs 12, 17, 19, 59-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content, such as audio and video files, and playlists with other users through an e-mail message. However, Khedouri in view of Bliss does not specifically teach “wherein the message comprises a link to the media”.
Walters discloses wherein the message comprises a link to the media (Walters, paragraph 15, teaches a link in an email to play a video from a video streaming service.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Walters with the teachings of Khedouri in view of Bliss. Khedouri in view of Bliss teaches a social network to allow friends to share music playlists and content with their “friends” by sending an email through the social network to other users. However, it is not clear how the content is transmitted in the email. Walters specifically teaches a particular form of content transmission by sending a link in an email to allow the recipient to play the content from a server. Therefore, it would have been obvious to have transmitted the content of Khedouri in view of Bliss in the form of a link in an email as taught by Walters as this would have been a simple substitution of one know form of content transmission for another to yield the predictable results of transmitting content between users in an email. 
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erikson (US 7047241) – teaches Digital Creative Works such as copyrighted electronic media are packaged in a secure electronic format, or CONTAINER, and registered on associated registration server, which serves to provide on-line licensing and copyright management for that Work. Users are connected to the registration server through a computer network or the Internet to enable data transfers and to transact licenses to utilize the media.
Lamkin (US 2004/0220926) – teaches A method comprising receiving a request for content; searching for a plurality of entities in response to the received request, the plurality of entities each having entity metadata associated therewith; and creating a collection, the collection comprises the plurality of entities and collection metadata.
Peinado (US 2003/0078853) – teaches various way to share content such as through links, e-mail, and bulletin boards.
Krueger (US 2001/0004743) – teaches sending an email with audio or video content in the email.
Liwerant (US 2013/0283312) – teaches that the user can specify what bitrate to stream video content at.
Schubert (US 7293122) – teaches requesting a devices version number having a major and minor number.
Bennett (US 2006/0075398) – teaches a request containing a URL and a software version number having a major and minor number.

Conclusion                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN B KING/Primary Examiner, Art Unit 2498

/NESTOR R RAMIREZ/Director, Art Unit 2400